TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 12, 2018



                                       NO. 03-18-00042-CV


                                    Stacey Hammer, Appellant

                                            v.
                   Wayne Morgan a/k/a El Campo Real Estate, LP a/k/a
                 The Morgan Children, a/k/a Preferred Properties, Appellee




         APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTIC ROSE, JUSTICES GOODWIN AND FIELD
                   VACATED -- OPINION BY JUSTICE FIELD




This is an appeal from the nunc pro tunc order signed by the trial court on December 6, 2017.

Having reviewed the record and the parties’ arguments, the Court holds that the court’s nunc pro

tunc order is void. Therefore, the Court vacates the trial court’s nunc pro tunc order. Appellee

shall pay all costs relating to this appeal, both in this Court and the court below.